1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9    SHELLERY MOORE,                                      Case No. 2:17-cv-02005-JCM-NJK
10                                           Plaintiff,                   ORDER
11            v.
12   FOSTER, et al.,
13                                       Defendants.
14
15
16            Presently before the court is the matter of Moore v. Foster et al, case no. 2:17-cv-

17   02005-JCM-NJK.

18            On March 21, 2019, pro se plaintiff Shellery Moore (“plaintiff”) filed the instant

19   motion to extend time to file a response to defendants’ motion for summary judgment that

20   was filed on February 28, 2019. (ECF No. 23); see (ECF No. 21). In her motion, plaintiff

21   requests that the court extend her time to file a response to June 16, 2019. (ECF No. 23

22   at 1).

23            Under Local Rule 7-2, parties are granted twenty-one (21) days to file a response

24   to a motion for summary judgment. LR 7-2(b). Because defendants filed their motion for

25   summary judgment on February 28, 2019, the deadline for plaintiff’s response would have

26   been March 21, 2019. Accordingly, the court finds that plaintiff’s request to extend the

27   deadline until the middle of June is unreasonable.

28            Nevertheless, because plaintiff is a prisoner representing herself pro se in this
1
     matter, and because public policy favors disposition of cases on their merits, the court will
2
     grant plaintiff an additional fourteen (14) days from the date of this order to file her
3
     response. See Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (“public policy favor[s]
4
     disposition of cases on their merits . . .”). No further extensions of time will be granted.
5
            Accordingly,
6
            IT IS ORDERED THAT plaintiff’s motion to extend time (ECF No. 23) be, and the
7
     same hereby is, GRANTED in part, consistent with the foregoing.
8
            IT IS FURTHER ORDERED THAT plaintiff shall file her response to defendants’
9
     motion for summary judgment within fourteen (14) days from the date of this order.
10
            IT IS SO ORDERED.
11
            DATED April 30, 2019.
12
13                                              _____________________________________
                                                UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
